Citation Nr: 0530162	
Decision Date: 11/10/05    Archive Date: 11/30/05

DOCKET NO.  04-19 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for asbestosis as a result 
of asbestos exposure.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Carla J. Palmer, Associate Counsel


INTRODUCTION

The veteran had active service from January 1959 to January 
1961.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon that denied the veteran's claim for service 
connection.  

In June 2005, the veteran testified at a Travel Board hearing 
before the undersigned Acting Veterans Law Judge.  The 
transcript of the hearing is associated with the claims file 
and has been reviewed.  

The Board also received additional evidence from the veteran 
at the June 2005 Travel Board hearing, which was accompanied 
by a waiver of the RO's right to initial consideration of the 
new evidence.  See Board of Veterans' Appeals: Obtaining 
Evidence and Curing Procedural Defects, 69 Fed. Reg. 53,807 
(Sept. 3, 2004) (to be codified at 38 C.F.R. §§ 19.9, 
20.1304(c)).  Accordingly, the Board will consider the new 
evidence in the first instance in conjunction with the issue 
on appeal.        


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained. 

2.  The competent medical evidence of record shows that the 
veteran is not currently diagnosed with asbestosis.  




CONCLUSION OF LAW

Asbestosis was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1131, 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. §§  3.159, 3.303 (2005).      


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005) (deciding 
that a complying notice need not necessarily use the exact 
language of the regulation so long as that notice properly 
conveys to a claimant the essence of the regulation).

The Board finds that VA has fulfilled its duty to notify 
under the VCAA.  In correspondence dated in November 2001, 
the RO apprised the veteran of the information and evidence 
necessary to substantiate his claim, which information and 
evidence that he was to provide, and which information and 
evidence that VA will attempt to obtain on his behalf.  
Quartuccio, 16 Vet. App. at 187.  In addition, the November 
2001 VCAA notice requested that the veteran submit evidence 
that he was exposed to asbestos while on active duty and a 
disability was caused by such exposure.  

The Board acknowledges that the November 2001 VCAA notice 
contained no specific request for the veteran to provide any 
evidence in the veteran's possession that pertained to the 
claim or something to the effect that the veteran give VA 
everything he had that pertained to his claim.  38 C.F.R. 
§ 3.159 (b)(1) (2005).  However, the RO asked the veteran for 
all the information and evidence necessary to substantiate 
his claim-that is, evidence of the type that should be 
considered by VA in assessing his claim.  A generalized 
request for any other evidence pertaining to the claim would 
have been superfluous and unlikely to lead to the submission 
of additional pertinent evidence.  Mayfield, 19 Vet. App. at 
126-27.  Therefore, it can be concluded, based on the 
particular facts and circumstances of the case, the omission 
of the request for "any evidence in the claimant's 
possession that pertains to the claim" in the November 2001 
VCAA notice did not harm the veteran, and it would be legally 
proper to render a decision in the case without further 
notice under the regulation.  Id.  

In addition, the RO provided the veteran with a copy of the 
October 2002 rating decision, and the March 2004 Statement of 
the Case (SOC), which included a discussion of the facts of 
the claim, notification of the basis of the decision, and a 
summary of the evidence used to reach the decision.  The 
March 2004 SOC also provided the veteran with notice of all 
the laws and regulations pertinent to his claim.  Therefore, 
the Board concludes that the requirements of the notice 
provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. 
App. at 187.  

To fulfill its statutory duty to assist, the RO obtained the 
veteran's service medical records and private medical records 
dated from September 1992 to January 2005.    The RO also 
scheduled for the veteran a hearing before the Travel Board.  
In addition, the RO submitted a request to verify the 
veteran's claimed exposure to asbestos and associated 
pertinent service records with the claims file.    

The Board notes that the veteran, through his representative, 
has requested that VA provide him with another medical 
examination.  Under the VCAA, VA is required to provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4) (2005).  The RO has afforded the 
veteran two medical examinations conducted in July 2002 and 
June 2003, respectively.  The June 2003 examination report 
reveals that the examiner reviewed the veteran's claims file, 
conducted a thorough examination, and offered a medical 
opinion.  Moreover, the record contains sufficient competent 
medical evidence to decide the claim.  Therefore, the Board 
finds that VA is under no duty to afford the veteran a new 
examination or obtain another medical opinion.  

The veteran has not made the RO or the Board aware of any 
other evidence relevant to his appeal that needs to be 
obtained.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claim.  Accordingly, the Board will 
proceed with appellate review.     

II.  	Evidence

The veteran's service medical records do not reflect a 
diagnosis or treatment of a respiratory disorder.  The 
January 1959 examination report shows that the veteran's 
lungs and chest were evaluated as normal when he entered 
service.   Chest x-rays of the veteran taken in February 
1959, October 1959, and September 1960 reveal "negative" 
findings.  Upon separation from service in January 1961, the 
veteran's lungs and chest were evaluated as normal.   

The veteran's DD 214 shows that he served in the Navy as a 
cadet engineer aboard the U.S.S. Herbert J. Thomas (DDR 833).  

In September 1992, a private pulmonologist, Dr. M.C., noted 
that chest x-rays of the veteran taken in July 1992 showed 
parenchymal abnormalities consistent with asbestosis.  He 
also wrote that there were no pleural abnormalities; there 
was evidence of interlobar pleural thickening.  

In January 1993, Dr. M.C. performed "an asbestos 
evaluation" of the veteran.  He noted that the veteran 
reported that his duties as a machinist mate in the Navy 
included removing asbestos to replace steam valves and 
working "in dry dock tearing insulation from around the 
turbines."  The veteran also indicated that he was exposed 
to asbestos after service while working in the sheet metal 
trade.  Dr. M.C. noted that the veteran demonstrated an 
"extensive history of asbestos exposure with evidence of 
mild asbestosis radiographically."  He recommended that the 
veteran undergo a yearly chest x-ray for cancer surveillance.  
He also concluded that the veteran had mild obstructive 
airways disease secondary to cigarette smoke.  

In June 1996, the veteran was evaluated for possible 
"occupational lung disease" by a private pulmonologist, Dr. 
D.E.W.  The examination report noted that chest x-rays showed 
interstitial markings that were finely prominent in both mid 
and lower zones.  The pulmonologist concluded that the 
"abnormal radiological finding" shown on the veteran's 
chest x-ray was compatible with mild/early pulmonary 
asbestosis.    

The veteran filed a claim for service connection of 
asbestosis in August 2001.  In his claim, the veteran 
contended that he was exposed to asbestos while serving for 
two years aboard a ship during military service.  He also 
attached correspondence regarding his lawsuit against the 
manufacturers of asbestos materials.    

In April 2002, the veteran completed a Asbestos Exposure 
Questionnaire explaining that he was exposed to asbestos 
while working as a machinest mate aboard the U.S.S. Herbert 
J. Thomas.  He also noted that he was exposed to asbestos 
after service while working in construction.  

In July 2002, the veteran underwent a VA examination.  The 
July 2002 VA examination report reveals that the VA examiner, 
Dr. A.D., reviewed medical records from previous 
pulmonologists brought by the veteran to the examination; the 
claims file and other medical records were unavailable for 
review.  The VA examiner noted that the veteran had wheezing 
on exertion and some dyspnea on exertion.  The VA examiner 
wrote that medical records indicated a diagnosis of mild 
asbestosis in the past.  In addition, he commented that 
asbestosis, in addition to chronic obstructive pulmonary 
disease (COPD), was likely a contributing factor to the 
veteran's dyspnea on exertion.  He added that the veteran's 
in-service asbestos exposure "would have been at least a 
contributing factor, though probably fairly minor 
contributing factor" to his respiratory symptoms.  It is 
also noted that the VA examiner "will check a chest x-ray 
and pulmonary function tests."  An August 2002 addendum to 
the examination report notes that the veteran's chest x-ray 
was normal and pulmonary function tests revealed a "mild 
ventilatory impairment normal FEV/FVR 72%."     

A VA radiologist, Dr. D.W.L., conducted a PA and lateral 
chest examination of the veteran in July 2002.  He wrote that 
there were scattered tiny calcified granulomas in the left 
and right lung bases.  He additionally noted that the veteran 
showed no acute cardiopulmonary disease and that the 
veteran's chest radiograph was "unremarkable."  

A July 2002 VA treatment report notes that the veteran had a 
"daily, productive cough, with dyspnea on exertion."  The 
VA primary care physician, Dr. D.F.S., wrote that he informed 
the veteran that these symptoms were probably related to 
chronic bronchitis and reactive airway disease due to his 
heavy smoking history, rather than asbestosis.  

In October 2002, a VA pulmonary and critical care physician, 
Dr. W.E.H., reviewed the records of the veteran and noted 
that it was not clear that the veteran had asbestosis.  He 
explained that the diagnosis of asbestosis required a 
significant history of asbestos exposure, dyspnea on 
exertion, rales on physical examination, a gas exchange 
abnormality, and evidence for dependent (basilar) 
interstitial lung disease.  Although the veteran showed a 
significant asbestos exposure history and dyspnea on 
exertion, there was no evidence of a gas exchange abnormality 
or rales on physical examination.  The evidence was 
inconclusive regarding the findings of interstitial lung 
disease.  Consequently, he indicated that a CT scan that 
confirmed interstitial changes in the lung bases accompanied 
by an increased alveolar to arterial gradient for oxygen and 
reduced total lung capacity would allow a diagnosis of 
asbestosis.  He added that it would be "impossible" to know 
the relative contribution of the veteran's in-service and his 
occupational asbestos exposure, respectively, to an asbestos-
related lung disease.  

The veteran reported for another VA examination in June 2003.  
A CT chest x-ray and pulmonary function studies were 
performed.  

The June 2003 radiology report noted that there was very 
minimal dependent density, likely representing atelectasis.  
It is also noted that there was trace pleural thickening on 
the right posteriorly in the mid lung region, without 
evidence for calcified pleural plaques. 

In the examination report dated in August 2003, Dr. W.E.H. 
noted that the CT scan did not confirm interstitial lung 
disease that would be consistent with asbestosis.  He also 
noted that there was minimal pleural scarring consistent with 
(although not entirely characteristic of) exposure to 
asbestos.  In addition, he wrote that the alveolar to 
arterial gradient for oxygen was slightly increased and that 
pulmonary function tests confirmed a normal total lung 
capacity with reduced (mild) forced vital capacity and 
slightly increased residual volume.  He further concluded 
that the data, "particularly the CT findings lacking 
interstitial fibrosis and the normal total lung capacity," 
do not support a diagnosis of asbestosis.  

In January 2005, the veteran underwent a posteroanterior and 
lateral chest examination.  Under the "history/diagnosis" 
section of the radiology report, cough and asbestosis were 
noted.  The private radiologist listed COPD, atherosclerotic 
vascular disease and stable chest as his impressions of the 
x-ray.  

In the June 2005 hearing transcript, the veteran stated that 
he suffered from wheezing and coughing and that he 
expectorated mucus. The veteran's wife added that for the 
last 8 to 9 years, the veteran's colds develop into "a 
combination of bronchitis, pneumonia, and asthma."  She also 
reported that the veteran experienced chest pain and pressure 
and episodes of nosebleeds.  The veteran and his wife 
attributed his respiratory disorder to his in-service 
asbestos exposure.  

In addition, the veteran stated that he initially filed a 
claim with VA for service connection of asbestosis in 1997 or 
1999.  This claim is not of record.  

III.	Legal Criteria

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2005).  As a general matter, service connection for a 
disability on the basis of the merits of such claim requires 
(1) the existence of a current disability; (2) the existence 
of the disease or injury in service, and; (3) a relationship 
or nexus between the current disability and any injury or 
disease during service.  Cuevas v. Principi, 3 Vet. App. 542 
(1992).  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b) (2005).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2005).  

The Board observes that there is no specific statutory 
guidance with regard to asbestos-related claims, nor has the 
Secretary promulgated any regulations.  VA, however, has 
issued a circular on asbestos-related diseases which provides 
some guidelines for considering compensation claims based on 
exposure to asbestos. Department of Veterans Benefits, 
Veterans' Administration, DVB Circular 21-88-8, Asbestos-
Related Diseases (May 11, 1988) (DVB Circular).  The 
information and instructions from the DVB Circular are 
incorporated in the VA Adjudication Procedure Manual, M21-1 
(M21-1), Part VI, 7.21. 

The provisions of M21-1, Part VI, par. 7.21(a), (b), & (c) 
are not substantive in nature, but relevant factors discussed 
by them must be considered by the Board in all decisions in 
order to fulfill the Board's obligation under 38 U.S.C.A.                    
§ 7104(d)(1) to provide an adequate statement of the reasons 
and bases for a decision.  See VAOPGCPREC 4-00; Ennis v. 
Brown, 4 Vet. App. 438, vacated at 4 Vet. App. 523, new 
decision issued at 4 Vet. App. 523 (1993); McGinty v. Brown, 
4 Vet. App. 428 (1993).  The first three sentences of M21-1, 
Part VI, par. 7.21(d)(1) are substantive in nature and must 
have been followed by the agency of original jurisdiction or 
the appeal must be remanded for this development.  VAOPGCPREC 
4-00.  Additionally, while not discussed in VAOPGCPREC 4-00, 
it is likely that factors enumerated at M21-1, Part III, par. 
5.13(b) should be considered by the Board. 

The guidelines further provide that the latent period varies 
from 10-45 years or more between first exposure and 
development of disease.  M21-1, part VI, para. 7.21(b)(1) and 
(2).  It is noted that an asbestos-related disease can 
develop from brief exposure to asbestos or as a bystander.  
The guidelines identify the nature of some asbestos-related 
diseases.  The most common disease is interstitial pulmonary 
fibrosis (asbestosis).  Asbestos fibers may also produce 
pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of the pleura and peritoneum, lung cancer, and 
cancers of the gastrointestinal tract.  M21-1, part VI, para. 
7.21(a)(1).  Finally, the guidelines provide that the 
clinical diagnosis of asbestosis requires a history of 
exposure and radiographic evidence of parenchymal lung 
disease.  

IV.	Analysis

The veteran contends that asbestosis resulted from his 
exposure to asbestos during service.  His DD 214 notes that 
he served as a cadet engineer aboard a ship.  There are no 
pertinent findings of respiratory problems during service. 
 
The current medical evidence of record fails to show a 
diagnosis of asbestosis.  The August 2003 VA examination 
report shows, among other things, that the veteran 
demonstrated minimal pleural scarring "consistent with 
(although not entirely characteristic of) exposure to 
asbestos."  However, the VA pulmonologist reviewed the 
veteran's claims file and ultimately concluded that the 
cumulative data resulting from the examination did not 
support a diagnosis of asbestosis.  He specifically cited the 
CT findings lacking interstitial fibrosis and the normal 
total lung capacity of the veteran as support for his 
conclusion.  Although the July 2002 VA examination report 
includes a diagnosis of mild asbestosis, it was based on a 
review of the medical records brought by the veteran to the 
examination.  The claims file was not reviewed and diagnostic 
tests had not yet been performed.  The August 2002 addendum 
to the July 2002 VA examination report notes that the 
veteran's chest x-ray was normal and that the pulmonary 
function tests revealed mild ventilatory impairment with 
normal FEV/FVR.  While the January 2005 radiology report 
submitted by the veteran in support of his claim lists 
asbestosis as a part of his diagnosis history, the 
impressions of the chest x-ray do not reflect such a 
diagnosis.  Rather, the radiologist concluded that the 
veteran showed chronic obstructive pulmonary disease, 
atherosclerotic vascular disease, and stable chest.  

The Board acknowledges that there is medical evidence of 
record that the veteran had been diagnosed with asbestosis in 
the past.  In September 1992, a private pulmonologist, Dr. 
M.C., noted that chest x-rays of the veteran showed 
parenchymal abnormalities consistent with asbestosis.  
Approximately a year later, he evaluated the veteran and 
again concluded that he demonstrated evidence of mild 
asbestosis radiographically.  Additionally, a second private 
pulmonologist, Dr. D.E.W., concluded that a chest x-ray of 
the veteran revealed interstitial markings compatible with 
mild/early pulmonary asbestosis in June 1996.  More recent 
examinations of the veteran (which are comprehensive and 
include all necessary respiratory testing) do not, however, 
reflect current asbestosis.  The Board finds that this 
evidence to be most probative. 

Lastly, the Board recognizes that the veteran believes that 
he has asbestosis as a result of his exposure to asbestos 
during service; however, he lacks the necessary medical 
expertise to diagnose a specific medical disorder or conclude 
any condition.  Grottveit v. Brown, 5 Vet.App. 91 (1993).  
Without competent medical evidence that the veteran currently 
suffers from asbestosis, service connection is not warranted.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt 
is to be resolved in the claimant's favor in cases where 
there is an approximate balance of positive and negative 
evidence in regard to a material issue.  The preponderance of 
the evidence, however, is against the veteran's claim and 
that doctrine is not applicable.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).   


ORDER

Entitlement to service connection for asbestosis is denied.



	                        
____________________________________________
	K. Parakkal
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


